DETAILED ACTION
Remarks

The instant application having Application No. 16/947,528 filed on August 5, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 2, 4-12 and 14-21 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,755,032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated January 31, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.              

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney, Mr. Eric S. Replogle (Reg. No. 52,161) on February 23, 2022.

Please amend the claims as follows:

1.	(Canceled)

2.	(Currently amended) A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to rank a set of query results, the method comprising: 
receiving a search query from a client; 
in response to receiving the search query, 
applying the search query to a first search domain and to a second search domain to generate a first set of query results from the first search domain and a second set of search domains from the second search domain, and 
dynamically generating a customized second domain ranking function for that search query based on at least a first set of query results from the first search domain by
determining a domain type for the second search domain, and
determining a domain ranking score for the type of the search domain based on at least the first set of query results; 
applying the customized second domain ranking function to a second set of query results from the second search domains, wherein the second set of query results includes at least one of a first subset of query results and a second subset of query results and the customized second domain ranking function boosts a results ranking score for each query result in the first subset of query results and lowers a results ranking score for each query result in the second subset of query results; 
ranking the second set of query results using at least the customized second domain ranking function; and
returning the ranked second set of query results to the client.

3.	(Canceled) 


4.	(Original) The non-transitory machine-readable medium of claim 2, wherein 
boosting the results ranking score for each query result in the first subset of query results when the domain ranking score is higher than a domain ranking of a third search domain. 

5.	(Original) The non-transitory machine-readable medium of claim 2, wherein 
lowering the results ranking score for each query result in the second subset of query results when the domain ranking score is lower than a domain ranking of a third search domain. 

6.	(Original) The non-transitory machine-readable medium of claim 2, wherein the determining a domain ranking score comprises: 
receiving a set of results ranking scores for the first set of query results; and
generating the domain type of the second search domain based on at least the set of results ranking scores of the first set of query results.

7.	(Original) The non-transitory machine-readable medium of claim 2, wherein the first search domain includes an indexed result of a result type that corresponds to a domain type of the second search domain.  

8.	(Original) The non-transitory machine-readable medium of claim 2, wherein the first search domain is a broad-based search domain.

9.	(Original) The non-transitory machine-readable medium of claim 8, wherein the broad-based search domain uses a deep link search index. 

10.	(Original) The non-transitory machine-readable medium of claim 2, wherein the second search domain is a specialized search domain. 

11.	(Original) The non-transitory machine-readable medium of claim 9, wherein the specialized search domain is selected from the group consisting of maps search domain, media store search domain, online encyclopedia search domain, and sites search domain.


receiving a search query from a client; 
in response to receiving the search query,
applying the search query to a first search domain and to a second search domain to generate a first set of query results from the first search domain and a second set of search domains from the second search domain[[;]], and
dynamically generating a customized second domain ranking function for that search query based on at least a first set of query results from the first search domain by
determining a domain type for the second search domain, and
determining a domain ranking score for the type of the search domain based on at least the first set of query results; 
applying the ranking function to a second set of query results from the second search domains, wherein the second set of query results includes at least one of a first subset of query results and a second subset of query results and the ranking function boosts a results ranking score for each query result in the first subset of query results and lowers a results ranking score for each query result in the second subset of query results; 
ranking the second set of query results using at least the ranking function; and
returning the ranked second set of query results to the client.

13.	(Canceled) 

14.	(Original) The method of claim 12, wherein 
boosting the results ranking score for each query result in the first subset of query results when the domain ranking score is higher than a domain ranking of a third search domain. 

15.	(Original) The method of claim 12, wherein 
lowering the results ranking score for each query result in the second subset of query results when the domain ranking score is lower than a domain ranking of a third search domain. 

16.	(Original) The method of claim 12, wherein the determining a domain ranking score comprises: 

generating the domain type of the second search domain based on at least the set of results ranking scores of the first set of query results.

17.	(Original) The method of claim 12, wherein the first search domain includes an indexed result of a result type that corresponds to a domain type of the second search domain.  

18.	(Original) The method of claim 12, wherein the first search domain is a broad-based search domain.

19.	(Original) The method of claim 18, wherein the broad-based search domain uses a deep link search index. 

20.	(Original) The method of claim 12, wherein the second search domain is a specialized search domain. 

21.	(Original) The method of claim 20, wherein the specialized search domain is selected from the group consisting of maps search domain, media store search domain, online encyclopedia search domain, and sites search domain.
                                                

Examiner’s Statement of Reasons for Allowance
Claims 2, 4-12 and 14-21 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 2, 4-12 and 14-21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Yang et al. (US Patent Publication No. 2012/0102018 A1) discloses An adaptation process to adapt a ranking model constructed for a broad-based search engine for use with a domain-specific ranking model. An example process identifies a ranking model for 
Prior art of record Datar et al. (US Patent No. 8,538,989 B1) discloses methods, systems, and apparatus, including computer program products, for assigning weights to parts of a document. In one aspect, document object is generated for a collection of documents. Weights for the respective portions of the document object model are generated, and a document is ranked in a search engine index, the ranking being based at least in part on the generated weights.
Prior art of record Krishnan et al. (US Patent publication No. 2013/0232128 A1) discloses methods, computer systems, and computer-readable storage media for utilizing breadcrumb information associated with a Web page to improve a user's search experience on a search engine page and to improve ranking of search results are provided. Breadcrumb information is identified for a plurality of Web pages and is used to create an entity data structure. The entity data structure is used to determine related search items, deep links, and query suggestions on a search engine page. Further, contextual relationships between different breadcrumb elements that are part of a breadcrumb trail associated with a Web page are identified and used to adjust a ranking order of the Web page on a search engine results page. 
Prior art of record Hurst-Hiller et al. (US Patent Publication No. 2005/0165777 A1) discloses a system, method, and computer-accessible medium for a unified search of disparate resources are provided. The system and method determine the most relevant disparate resources in which to search and blend the most relevant results from the search for presentation to the user in an integrated manner. 
In contrast to Applicant’s claim 2, the cited references alone or in combination fail to suggest or to teach that “receiving a search query from a client; in response to receiving the search query, applying the search query to a first search domain and to a second search domain to generate a first set of query results from the first search domain and a second set of 

Independent claim 12 is similar to that of the independent claim 2; therefore, is allowable for the same reason as claim 2.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168